Citation Nr: 1820583	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a sleep disorder, to include as due to a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from February 1983 to June 1992, with service in Southwest Asia during the Persian Gulf War from December 1990 to April 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction resides with the RO in Columbia, South Carolina.  The July 2012 rating decision denied, in pertinent part, entitlement to service connection for posttraumatic stress disorder (PTSD), sleep disturbances, and left knee strain.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016 and a transcript of the proceeding is of record.  The matter was remanded by the Board in September 2016, and has since been returned for further appellate review.  

The 2016 Board decision included the issue of entitlement to service connection for PTSD.  During the pendency of the appeal, a January 2017 rating decision granted entitlement to service connection for PTSD, and assigned a 30 rating effective August 12, 2011.  The Veteran has not expressed disagreement with the effective date or rating assigned for the grant.  Thus the January 2017 decision is a full grant as to that issue sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

All of the Veteran's symptoms of sleep impairment are attributable to service-connected PTSD, and a separate sleep disorder is not diagnosed.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include as due to service in Southwest Asia, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including VA treatment records, are associated with the claims file.  VA treatment records indicate that the Veteran was referred for a sleep study, and the November 2016 VA examiner cited to the results of the sleep study.  The actual sleep study report is not of record; however, remand to obtain it is not warranted as the November 2016 VA examiner adequately reported the results such that the additional evidence obtained by the remand would be redundant of evidence already of record.  The Veteran has not reported receiving any private treatment, and there is no indication of any other outstanding, relevant evidence.  The Board finds that the duty to assist has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The September 2016 remand directed the AOJ to obtain outstanding VA treatment records; to provide the Veteran with an appropriate examination to determine the etiology of his claimed sleep disorder.  Outstanding VA records were obtained and the Veteran was afforded VA examinations in November 2016.  The Board finds that there has been compliance with the September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A medically unexplained chronic multisymptom illnesses is defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria in paragraph 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Veteran's STRs are silent for sleep related complaints or diagnoses.

In June 2011 the Veteran's wife wrote that she witnessed the Veteran have cold sweats and shake at night.  In August 2011 the Veteran wrote that he had suffered from sleep disturbances since returning from the Persian Gulf War.

The Veteran underwent an initial PTSD examination in January 2012 at which time he reported problems sleeping but no major disruption.  His wife reported that he twitched and shook in his sleep, and at times he would wake in cold sweats.  The examiner identified the Veteran had symptoms of nightmares, difficulty falling or staying asleep, and chronic sleep impairment.  The examiner reviewed the claims file and determined the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria, and instead diagnosed dyssomnia.  

At the June 2016 Board hearing, the Veteran testified that he thought the cold sweats and shaking were separate from PTSD because it occurred at times when he did not recall nightmares.

The Veteran was seen by a VA psychologist in July 2016.  At that time he reported he had nightmares related to his military service since 1992.  The psychologist noted that the Veteran currently met the diagnostic criteria for PTSD, and diagnosed sleep disorder, not otherwise specified and rule out PTSD.  

The Veteran underwent a VA PTSD examination in November 2016.  The examiner diagnosed mild PTSD with symptoms of chronic sleep impairment based in part on the Veteran's reports of nighttime shaking, cold sweats, and nightmares.  The examiner stated the Veteran's sleep disturbances were related to in-service stressors, and he did not have a separate sleep disorder.  The examiner explained that the current findings were consistent with the 2012 examiner's findings of dyssomnia, however the Veteran's symptoms had worsened slightly since his daughter had joined the National Guard such that he now met the criteria for a diagnosis of PTSD.  The examiner further explained that the 2016 VA treatment provider diagnosed a sleep disorder in addition to rule out PTSD because of the mildness of the reported PTSD related sleep impairment symptoms.  

The Veteran also underwent a VA sleep apnea examination in November 2016.  The Veteran reported he would wake up in a cold sweat and shaking, and had nightmares.  He denied apneic episodes or snoring.  The examiner wrote that the Veteran's reported symptoms did not suggest a diagnosis of sleep apnea, and were instead consistent with anxiety.  The examiner also cited to a recent sleep study report that showed the Veteran did not have sleep apnea.  The examiner stated the Veteran did not have an undiagnosed illness or chronic multisymptom illness.

Based on the foregoing, entitlement to service connection for a sleep disorder, to include as due to service in Southwest Asia is not warranted.  First, the Veteran's symptoms of nightmares, cold sweats, shaking, and sleep impairment have been attributed to anxiety related to PTSD.  See July 2016 VA treatment record; see November 2016 VA examinations.  PTSD is a known diagnosis that is not presumptively related to Southwest Asia service.  The 2016 VA examiner expressly found that the Veteran does not have a medically unexplained chronic multisymptom illness or undiagnosed illness.  The presumptive provisions of 38 C.F.R. § 3.317 are not for application.

Second, service connection for a sleep disorder is not warranted as the Veteran does not have sleep disorder separate from his service-connected PTSD.  See November 2016 VA examinations.  His reported sleep impairments have been medically attributed to currently diagnosed PTSD, which the 2016 examiner adequately explained was a continuation of his prior diagnosis of dyssomnia as the Veteran did not meet the full diagnostic criteria at the time dyssomnia was diagnosed.  The Veteran does not have sleep apnea, or any other diagnosed sleep disorder.  To the extent the Veteran has reported that his cold sweats and shaking were independent of PTSD as those symptoms sometimes occurred independently of nightmares, the Veteran has not demonstrated the medical knowledge necessary to opine on the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007.  His testimony in that regard is not competent.  Rather, the competent medical evidence demonstrates that all of the Veteran's reported symptoms are attributable to PTSD.  Also, although PTSD was not diagnosed until 2016, the effective date for service connection for PTSD was granted to August 2011, and thus encompasses the period during which the Veteran was diagnosed with dyssomnia.  Thus, service connection for a sleep disorder is denied as all of the Veteran's reported sleep symptoms have been attributed to his currently diagnosed PTSD, and he does not have a separately diagnosed sleep disorder.


ORDER

Entitlement to a sleep disorder, to include as due to service in Southwest Asia, is denied.


REMAND

While the additional delay is regrettable, remand is required for an adequate VA examination and opinion that complies with the Board's prior remand directives.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2016 VA examination is inadequate for inconsistency and failure to consider the Veteran's lay testimony.  The 2016 examiner noted that the July 2011 VA examination report included a notation of a 1992 diagnosis of bilateral knee strain, but the 2016 examiner concluded that there was no evidence of a left knee disorder within one year of separation from service.  The 2016 examiner's finding contradicts the 2011 examination report and no explanation regarding the apparent contradiction was provided by the 2016 VA examiner.  Additionally, the 2016 examiner did not comment on the Veteran's lay testimony regarding onset and continuity of symptoms, or the Veteran's assertions that his left knee pain was due to repeated running, jumping, and heat cramps.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  The September 2016 Board remand also instructed the examiner to address the Veteran's reports of continuity of symptoms.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the above deficiencies, the claim must be remanded for new examination.

All outstanding VA medical records from January 2014 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, beginning in January 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a left knee disorder had onset in, or was otherwise caused by, the Veteran's military service.  

The examiner must specifically address the following:  1) the Veteran's lay testimony that his left knee pain began in service and continued intermittently thereafter; 2) the Veteran's assertion that his left knee pain is due to repeated running and jumping, and "heat cramps" in service; and 3) the July 2011 VA examination report noting a 1992 diagnosis of bilateral knee strain.  If the examiner's findings differ from the 2011 VA examiner's regarding the 1992 diagnosis of bilateral knee strain, the examiner should fully explain why.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


